Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered. 

DETAILED ACTION
This action is responsive to the Amendment filed with an RCE on 5/10/2021.  Claims 1, 12 and 23 have been amended.  Claims 1-23 are pending in the case.  Claims 1, 12 and 23 are independent claims.

Response to Arguments
	Applicant’s arguments with respect to claims 1-23 have been considered and are persuasive.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


 	Claims 1-2, 11-13 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sorden et al (US 20130091452 A1) in view of Nordstrom (US 20130027227 A1) and in further view of Currin et al (US 20150112647 A1).
Referring to claims 1, 12 and 23, Sorden discloses a method of managing geospatial assets, comprising: 
displaying, using a graphical user interface (GUI), a plurality of selectable geospatial assets that are associated with the user at a user device, (Fig. 21 and [0038] of Sorden, user’s wireless device 20 is associated with a plurality of geofenced area 60 and [0081] of Sorden “a user of a computing device or wireless device 20 can define or select a geofenced area 60 or multiple geofenced areas”) the plurality of selectable geospatial assets comprising a geospatial asset that corresponds to a data structure storing first information defining boundaries of a region on a map ([0046] of Sorden, “a geofence is an electronic perimeter or marking that is associated with a physical location. In general, geofences can be used to mark or identify an area or a location in order to retrieve, model, simulate, search, or identify information within the geofence area or location”) and storing second information used to retrieve uploaded data products associated with the region; ([0046] of Sorden, “Geofencing can be used to track assets, to create localized advertisements associated with the geofence, search for information, computing devices, or assets within the geofenced area, emergency services, or any other task associated with a geofenced location or area.”  [0088] of Sorden, “a system comprising a wireless network 40 or having access to the Internet, and at least one geofenced location and/or a data management component 30, can perform a number of functions associated with the geofenced location such as management of data, storage of data, management of users, capable of sending, receiving or using encryption techniques (e.g. HMAC-SHA1, TripleDES-CBC, DES-based techniques CBC-MAC; OMAC, PMAC, and AES-CBC) for sales occurring within the geofenced location, monitor users' actions, manage inventory associated with the geofenced location…”)
receiving a first input from the user using the GUI to select the geospatial asset from the plurality of selectable geospatial assets; (Fig. 21 and [0038] of Sorden, user’s wireless device 20 is associated with a plurality of geofenced area 60 and [0081] of Sorden “a user of a computing device or wireless device 20 can define or select a geofenced area 60 or multiple geofenced areas”)
displaying, using the GUI, the boundaries of the region on the map based on the first input to select the geospatial asset; ([0046] of Sorden, “a geofence is an electronic perimeter or marking that is associated with a physical location. In general, geofences can be used to mark or identify an area or a location in order to retrieve, model, simulate, search, or identify information within the geofence area or location”)
displaying a plurality of data products available for the region that can be ordered from one or more geospatial data suppliers ([0083] of Sorden, owners of businesses can set up data products within the geo-fences around a physical store or location and can manage the data products to be displayed to users that have entered the geofenced store locations so that when the user walks into the geo-fence and have seen the displayed data products can purchase the data products supplied by the suppliers/store owners), wherein the plurality of data products comprises at least one [data information] the selected geospatial asset; ([0046] of Sorden, “Geofencing can be used to track assets, to create localized advertisements associated with the geofence, search for information, computing devices, or assets within the geofenced area, emergency services, or any other task associated with a geofenced location or area. For example, a geo-fence can be created for a school, a mall, specific stores, routes on streets or maps, oil and gas wells, oil and gas field location(s), pipelines, resorts, shopping areas, a business or businesses, classrooms, meeting rooms, geographic locations, restaurants, or any other physical location. In one embodiment, several businesses, schools, or other specific locations can be grouped into one or many geofenced areas for the wireless device 20 to interact with and/or store.” Hence, when the user selects a particular geofence within a plurality of geofences, that geofence also contains data products within it, such as assets with the geofence regarding stores, or oil wells, etc…), and
receiving a second input from the user using the GUI to select one or more data products from the plurality of data products; (Fig. 31 and [0151] of Sorden, user select a particular oil icon within a certain geofence/heat map and can select one of the option, e.g., production reports, lease information, etc… to view the data associated within the geofenced area and “The heat map regions are also selectable by user and upon selection can provide energy operations data to the user via a pop up box, display on different screen, or upon a hover can display additional information associated with the heat map region.”)
providing to a geospatial data supplier an order for the one or more selected data products; and ([0083] of Sorden, owners of businesses can set up data products within the geo-fences around a physical store or location and can manage the data products to be displayed to users that have entered the geofenced store locations so that when the user walks into the geo-fence and have seen the displayed data products can purchase the data products supplied by the suppliers/store owners);
displaying the at least one [data information] of the geospatial asset from the received one or more data products on the map in the GUI.  ([0109] of Sorden, The information the wireless device 20 is capable of displaying includes location-based information that can comprise, though is not limited to, energy operations data including lease information, production information, oil well characteristics, oil well location, gas well location, title information associated with a well (gas or oil), oil well owner, oil well lease identification number, survey number, operator name, permits for drilling, permits for other oil and gas operations, well logs, tight sands designations, permitted commercial disposals, water station locations and information associated with a water station, orphan wells, oil and gas alerts, any other oil and gas information associated with a drilling operation, an oil or gas well.)
Sorden discloses of “displaying, using the GUI, a status of the [data request]” because Sorden discloses displaying status of data, e.g., oil well data, whether the oil well is out of service or oil production stops for some reason ([0073] of Sorden), but Sorden does not specifically disclose “indicating whether any of the one or more data products has been uploaded by the geospatial data supplier”; and “receiving the one or more data products from the geospatial data supplier in accordance with the one or more data products having been uploaded by the geospatial data supplier.”
However, Nordstrom discloses the vendor can upload their business data on the geospatial map where the user can see different data products the vendor has to offer.  [0087]-[0099] of Nordstrom.
Sorden and Nordstrom are analogous art because both references concern geospatial information of a region.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sorden’s monitoring data related to a geospatial information with monitoring the upload status of the data related to geospatial information as taught by Nordstrom.  The motivation for doing so would have been to allow the user to monitor remote devices associated with the sensors to provide information regarding the geospatial area. [0091] of Nordstrom.
Sorden in view of Nordstrom do not specifically disclose a status of [data request] being status of “fulfillment of the order”; [data information] being “image or map of” the selected geospatial asset.
However, Currin discloses the geospatial coordinates correspond to a linked work order where the status of the work order is show (e.g., open, complete, in process, etc…) [0082] of Currin.
 Sorden and Nordstrom and Currin are analogous art because both references concern geospatial information of a region.  Accordingly, it would have been obvious to a person of ordinary skill 
 	Referring to claims 2 and 13, Sorden in view of Nordstrom and Currin disclose the method of claim 1, comprising: updating the second information to associate the one or more received data products with the geospatial asset.  ([0073] of Sorden,” a message is sent to a computing device or wireless device when a predefined event occurs within the geofenced area. For example and in an embodiment where the geofenced is associated with energy operations data related to drilling operations, if the oil well is out of service or oil production stops for some reason, a message is sent to the computing device or wireless alerting the user of this event. In another embodiment, a user associated with a geofenced area can receive a message when a friend, asset, or event occurs within the geofenced area.”)

Referring to claims 11 and 22, Sorden in view of Nordstrom and Currin disclose the method of claim 1, wherein the plurality of data products comprises an RGB image, a multispectral (MS) image, a long wave infra-red (IR) image, or a digital elevation map (DEM). (Beck discloses data product being a digital elevation map (DEM).  ([0063] of Beck))


Claims 3-6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sorden et al (US 20130091452 A1) in view of in view of H Nordstrom (US 20130027227 A1) and in further view of Currin et al (US 20150112647 A1) and in further view of Eick et al (US 20120089920 A1), hereinafter Eick 1. 	Referring to claims 3 and 14, Sorden in view of Nordstrom and Beck disclose the method of claim 2, comprising: wherein inputting the link in a web browser causes the web browser to display the boundaries of the region on the map. ([0039] of Sorden, “Location-based services 10 can also comprise web-based interactions or requests, software application, application programming interface, scripts (e.g. JavaScript, ActionScript, Flash, or other scripting languages), plug-ins, applets, an application for a wireless device 20, or other suitable format for the wireless device 20 to use. Web-based interactions, in one embodiment, can include web requests, URLs, HTML, web queries, and any other communication made over the Internet. In another embodiment, the location-based service 10 can be any combination of an internet-based solution, database provided solution, network-based solution, server-based solution, software application, application programming interface, server, database, computer, applet, script, or HTML.”  Here, the location-based service that supplies data upon the request for such data is provided for the product/option via network where [0046] of Sorden, “a geofence is an electronic perimeter or marking that is associated with a physical location. In general, geofences can be used to mark or identify an area or a location in order to retrieve, model, simulate, search, or identify information within the geofence area or location”)
Sorden in view of Nordstrom and Beck does not disclose “generating a link associated with the geospatial asset.”	However, Eick 1 disclose generating a link associated with the geospatial asset ([0110] of Eick 1, links to the map and [0125] of Eick 1, “the displays are linked, the user is able to sweep select regions and see them highlight on the other visualizations 233, 234”)
Sorden and Nordstrom and Currin and Eick 1 are analogous art because both references concern geospatial information of a region.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sorden’s monitoring data related to a geospatial information with monitoring the upload status of the data related to geospatial information as taught by Nordstrom and geospatial location of specific work order taught by Currin and 
 	Referring to claims 4 and 15, Sorden in view of Nordstrom and Beck and Eick 1 disclose the method of claim 3, comprising: receiving, from the user, a request to provide the link; and displaying the link using the GUI.  ([0041] of Eick 1, “The maps are delivered to the clients as image tiles through asynchronous http requests.” and [0125] of Eick 1, “the displays are linked, the user is able to sweep select regions and see them highlight on the other visualizations 233, 234”)
Sorden and Nordstrom and Currin and Eick 1 are analogous art because both references concern geospatial information of a region.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sorden’s monitoring data related to a geospatial information with monitoring the upload status of the data related to geospatial information as taught by Nordstrom and geospatial location of specific work order taught by Currin and linking map and geospatial asset taught by Eick 1.  The motivation for doing so would have been to dynamically manipulate map model with associated dataset by dynamically creating linked visualizations.  ([0124] of Eick 1)

Referring to claims 5 and 16, Sorden in view of Nordstrom and Beck disclose the method of claim 1.  Sorden in view of Nordstrom and Beck do not specifically disclose “comprising: providing to the user an option to select a recurrence time interval for one or more of the selected data products.”
However, Eick 1 discloses providing to the user an option to select ([0010] of Eick 1, “display for showing data visualizations which can be selected by a user of the display”) a recurrence time interval for one or more of the selected data products ([0143] of Eick 1, data regarding vehicle movement pattern is sample every 5 minutes)
Sorden and Nordstrom and Currin and Eick 1 are analogous art because both references concern geospatial information of a region.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sorden’s monitoring data related to a geospatial information with monitoring the upload status of the data related to geospatial information as taught by Nordstrom and geospatial location of specific work order taught by Currin and linking map and geospatial asset taught by Eick 1.  The motivation for doing so would have been to dynamically manipulate map model with associated dataset by dynamically creating linked visualizations.  ([0124] of Eick 1)
 	Referring to claims 6 and 17, Sorden in view of Nordstrom and Beck and Eick 1 disclose the method of claim 5, wherein the recurrence interval comprises a number of days, a number of weeks, or a number of months. ([0115] of Eick 1, “The unit of time represented depends on the scale of the timeline, which can be set to year, month, day, hour, minute, or second” and [0143] of Eick 1, data regarding vehicle movement pattern is sample every 5 minutes)
Claims 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sorden et al (US 20130091452 A1) in view of in view of Nordstrom (US 20130027227 A1) and in further view of Currin et al (US 20150112647 A1) and in further view of Mitchelle et al (US 20150081212 A1) 	Referring to claims 7 and 18, Sorden in view of Nordstrom and Beck disclose the method of claim 1.  Sorden in view of Nordstrom and Beck do not specifically disclose “wherein the geographical asset is configured based on a file uploaded by the user, comprising: receiving, from the user, the file comprising geolocation data associated with one or more geofences; and configuring the first information storing the boundaries of the region based on the one or more geofences, wherein the one or more geofences enclose the region.”
However, Mitchell disclose wherein the geographical asset is configured based on a file uploaded by the user, comprising: receiving, from the user, the file comprising geolocation data associated with one or more geofences; ([0202] of Mitchell, “system and methods for location based services can be configured to allow users to mass upload predefined geofences… user identified geofences (e.g. mass uploaded or user defined) can results in geofences with boundaries that overlap significantly… from the references geofence) and configuring the first information storing the boundaries of the region based on the one or more geofences, wherein the one or more geofences enclose the region.” (([0202] of Mitchell, “system and methods for location based services can be configured to allow users to mass upload predefined geofences… user identified geofences (e.g. mass uploaded or user defined) can results in geofences with boundaries that overlap significantly… from the references geofence) Further, [0046] of Sorden, “a geofence is an electronic perimeter or marking that is associated with a physical location. In general, geofences can be used to mark or identify an area or a location in order to retrieve, model, simulate, search, or identify information within the geofence area or location”)  
Sorden and Nordstrom and Currin and Mitchell are analogous art because both references concern geospatial information of a region.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sorden’s monitoring data related to a geospatial information with monitoring the upload status of the data related to geospatial information as taught by Nordstrom and geospatial location of specific work order taught by Currin and uploading more geofence data into the map as taught by Mitchell.  The motivation for doing so would have been to allow the user to re-configure geo regions based on different configurations with different packages uploaded and updated so the user can get new and real time configurations of the region.  
 	Referring to claims 8 and 19, Sorden in view of Nordstrom and Beck and Mitchell disclose the method of claim 7, wherein the geolocation data comprises Global Positioning System (GPS) coordinates.  ([0039] of Sorden, “a location-based service 10 can operate on or interface with wireless networks that use such standards as 2G, 2.5G, 3G, 4G, LTE, WiMax, Wi-Fi, GPS, A-GPS, or any other wireless networks or standards.”) 	Claims 9-10 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sorden et al (US 20130091452 A1) in view of in view of Nordstrom (US 20130027227 A1) and in further view of Currin et al (US 20150112647 A1) and in further view of Eick et al (US 20070226314 A1), hereinafter Eick 2.
Referring to claims 9 and 20, Sorden in view of Nordstrom and Beck disclose the method of claim 1.  Sorden in view of Nordstrom and Beck do not specifically disclose “wherein the geographical asset is configured based on a user's input on the map, comprising: receiving, on the map displayed using the GUI, a third input from the user that designates the boundaries of the region.”
However, Eick 2 discloses wherein the geographical asset is configured based on a user's input on the map, comprising: receiving, on the map displayed using the GUI, a third input from the user that designates the boundaries of the region ([0214] of Eick 2, “marking toolbar widgets 5120 include a rectangle object drawing widget 5121… The rectangle object drawing widget 5121 is usable to draw a rectangular object over the image 5210. The ellipse object drawing widget 5122 is usable to draw an elliptical object over the image 5210, such as the circular object 5330. The line object drawing widget 5123 is usable to draw a line object over the image 5210. The polygon object drawing widget 5124 is usable to draw a polygonal object over the image 5210, such as the polygonal region 5240. The point object drawing widget 5125 is usable to draw a point object over the image 5210. The X object drawing widget 5126 is usable to draw a "X marks the spot" object over the image 5210, such as the X objects 5310 and 5312. The textbox drawing widget 5127 is usable to draw a text box object over the image 5210, such as the text box 5342.”)
Sorden and Nordstrom and Currin and Eick 2 are analogous art because both references concern geospatial information of a region.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sorden’s monitoring data related to a geospatial information with monitoring the upload status of the data related to geospatial information as taught by Nordstrom and geospatial location of specific work order taught by Currin and selectable time interval to monitoring assets taught by Eick 2.  The motivation for doing so would have been to dynamically pull linked information based on time.  ([0102] of Eick 1)
 	Referring to claims 10 and 21, Sorden in view of Nordstrom and Beck and Eick 2 disclose the method of claim 9, wherein the third input comprises a marking based on a drawing line, a polygon, a rectangle, a circle, or a location pin. ([0214] of Eick 2, marking toolbar widgets 5120 include a rectangle object drawing widget 5121)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIMEI JIANG/               Examiner, Art Unit 2145                                                                                                                                                                                         
/Ryan Barrett/
Primary Examiner, Art Unit 2145